DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group V in the reply filed on 3/31/2022 is acknowledged.  Applicant also elects the disease or disorder species of Gaucher’s disease without traverse.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2022.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 10, [0052] and [0053]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 18 recite, “A method of treating a disease or disorder by gene therapy”.  However, the claims sole require the administration of a AAV capsid protein or an AAV viral particle with not requirement for administering genetic material.  As such, it is not apparent how the method is considered a gene therapy if no genetic material is required.
Claims 15, 16, 19, and 20 depend upon claims 14 and 18, respectively.  Therefore, these claims also comprise the above indefinite subject matter.  
Amending the independent claims to specify the an AAV vector or viral particle comprising the claimed AAV capsid protein and an exogenous therapeutic protein would remedial.
Claims 17 and 20 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Each of the claimed species of diseases or disorder have distinctly different causes, etiologies, and pathologies.  As such, the claimed species do not share a substantial structural feature and a common use that flows from that feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of delivering  therapeutic protein to diseased or dysfunctional liver in a subject comprising administering to the diseased or dysfunctional liver an AAV vector or AAV particle comprising an AAV capsid protein having an amino acid sequences which has at least 99% identity to SEQ ID NO:3 and an exogenous gene encoding a therapeutic protein, wherein the therapeutic protein is expressed in the diseased or dysfunctional tissue, does not reasonably provide enablement for the following: (1) a method of treating a disease or disorder that only administers the AAV capsid protein itself without comprising a therapeutic gene; (2) a method of treating a disease or disorder by gene therapy and (3) administering to anything or anyone other than tissues or organs impacted by the disease or disorder in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention:  The claims are drawn to a gene therapy method that utilizes the novel AAV capsid protein of SEQ ID NO:3.
Breadth of the Claims: Claim 14 is broadly drawn to a method treating any disease or disorder by gene therapy that solely comprises administering an AAV capsid sequence in a therapeutic amount.  The claim does not specify to whom the capsid is administer.  As such, the breadth of the claims allow for administration to anything or anyone including but not limited to a patient with a disease, a general subject, an excised tissue or organ, cell, amounts many others.  The claims recite it is a gene therapy, but does not require the administration of a gene.  As such, the breadth of the claims encompass doing gene therapy without administering any genetic material.  
Specification Guidance:  The specification states that the inventors have developed new hybrid capsids by empirically swapping various domains form 4 different capsids.  Capsids were developed which achieved 5-fold higher level of gene transfer than currently used vectors (p. 2, [0006]).  The inventors have surprisingly found that the novel capsid proteins produces a capsid which provides higher transduction rates than currently used AAV vectors.  Further, it has been found that the prevalent of antibodies to the capsid in patients is lower than for some currently used AAV vector (p. 2, [0008]).  In an AAV suitable for use as a gene therapy vector, the vector genome typically comprises a nucleic acid of interest to be packaged for delivery to a target cell (p. 4, [0020]).  
Working Examples:  In Example 1, the specification states that in mutant C (SEQ ID NO:3) (Mut C), a 146 amino acid region encompassing the AAV8 VP1 region was cloned upstream of the VP2 and VP3 domain of AAV3B capsid (p. 12, [0063]).  The ratio of VP1, VP2, and Vp3 for the synthetic capsids, in particular mutant C, is similar to that observed for AAV2, 3b, 5, or 8.  Mutant C has strong tropism for human liver cells and are able to mediate higher gene transfer into these cells when compared to wild type capsids including AAV5 and AAV8 (p. 12, [0064]).  
In Example 2, AAV vectors were may by co-transfection of adherent HEK 293 T-cells with a combination of plasmids consisting of the vector plasmid in which the eGFP reporter gene was under control of the CMV promoter, an AAV helper plasmid, and a packaging plasmid in which the respective AAV cap gene was downstream of the AAV2 Rep gene under control of the endogenous promoters.  (p. 13. [0066]).  Liver cancer cells lines were transduced with AAV and assessed for transduction efficiency after approximately 72 hours (p. 13. [0067]).  AAV Mut C has significantly higher levels gene transfer, approaching 70% for vectors pseudotyped with these capsid proteins, compared to AAV8 gene transfer in the same cells (p. 14[0073]).  Gene transfer in primary human hepatocytes was also assessed.  Gene transfer efficiency of primary human hepatocytes was 4x higher than that achieved with AAV8 and this different was statistically significant (p. 14, [0075]).  AAV transduction was also tested in 3D HepG spheroid beads.  A 3-5 fold higher gene transfer efficiency was observed with AAV Mut CD when compared to GFP expression in beads transduced with AAV8.  This difference was statistically significant (p. 15, [0077]).  Plasma samples from unselected severe hemophilia patients were screened to assess the prevalence of pre-existing antibodies against AAV Mut C.  63% of patients displayed no antibodies against AAV Mut C.  The corresponding levels of AAV8 and AAV-LK03 were %.  This suggests that fewer patients with severe hemophilia have antibodies to AAV Mut C (p. 15, [0079]).
Thus, the specification and working examples provide specific guidance to the making of an AAV vector comprising Mut C capsid protein of SEQ ID NO:3 and encoding an exogenous gene (e.g. eGFP) that has increased transduction efficiency in hepatic cells in vitro.  The AAV vector has lower levels of antibodies presence in blood of serve hemophilia patience suggesting the pre-exist immunogenic activity to AAV mut C vector is lower than AAV8.   
However, the specification fails to provide any specific guidance to a method that administers the AAV mut C capsid protein of SEQ ID NO:3 and is therapeutic to any disease or disorder as claimed.  The specification also fails to provide specific guidance to a method that would be considered a gene therapy that only administering an AAV mut C capsid protein or an AAV viral particle but lacks an exogenous transgene to be delivered to the cell.  The specification, generally contemplates a method of treatment, but fails to provide any specific guidance to a method that successfully treats any disease or considerations.  Thus the specification fails to provide enabling guidance to such methods.  The working examples do provide evidence of liver cell tropism and increased transduction efficiency by the AAV mut C vector.  However, it does not provide any evidence for tropism for any other cell type, suggesting it would not be applicable for non-liver diseased cells.  Thus the specification and working examples fail to enable the AAV mut C for tropism and transfection of any other cells or tissues other than liver cells.
State of the Art:  At the time of effectively filing, a search of the Gaucher’s disease and AAV gene therapy art failed to provide any art that describes a therapeutic effect on a disease or disorder by solely administering a capsid protein, such as a capsid protein of SEQ ID NO:3 as claimed.  Similar to the description provided in the specification, the art teaches that capsid proteins are responsible for serological and structural classification of an AAV vector (Kattenhorn et al.  Human Gene Therapy 27(12):947-916, 2015.  See p.948, col 2, last paragraph).  Kattenhorn et al. further teaches that An AAV vector consists of only two components: the protein coat or vector capsid, and the vector DNA genome.  When used for gene therapy, AAV vector comprise exogenous genes that are incorporated into the DNA genome of the vector.  When a cell is successfully transduced by an AAV vector, the cell expresses the exogenous gene introduced in the genome of the AAV vector to impart a phenotypic change on the cells (p. 948, last paragraph to paragraph bridging pp. 949-950).  Thus the art fails to supplement the short comings of the specification that fail to provide guidance to a therapeutic effect or treatment of a disease or disorder by solely administering a capsid protein of SEQ ID NO:3.  The art at the time of effective filing teaches that capsid proteins are structural elements of the AAV vector functioning is cell tropism and the introduced gene in the vector genome is the art that exacts any intended therapeutic effect.  Since neither the art or the specification provide evidence of a therapeutic effect of an AAV capsid protein on a disease or disorder.  Neither the specification nor the art enabled a method that solely administers the capsid protein of SEQ ID NO:3 to treat a disease or disorder as claimed.
The art also teaches that serotype choice of an AAV vector plasms a significant role in the successful transgene delivery (Kattenhorn et al.  See p. 950m col 1, paragraph 2 under ‘Choice of Serotype’).  Maestro et al. (JHEP Reports 3:1-14, 2021) teaches that AAV capsids with diverse properties in terms of their seroactivity (serotype) and tropism for different tissue or cell types (p. 6, col 2, last paragraph).  As such, an AAV vector with a serotype and known tropism for one cell will not predictably transduce other cells or tissue types.  In the instant case, the specification teaches that the AAV vector comprising the mut C capsid protein of SEQ ID NO:3 has a tropism for the liver.  As such, the above teaching in the art imply that while the mut C capsid was effective a transducing liver cells and have been show to have tropism for the liver, it will not predictably transduce other non-liver organ tissues and treat non-liver diseases.  The specification fails to provide evidence of other possible tropism and teaches tropism results in cell transduction specificity.  As such, the breadth of the claims that administers an AAV vector comprising the capsid protein of SEQ ID NO:3 will not predictably treat diseases or disorder in non-liver tissues or cell and will not predictably deliver a transgene to non-liver cells and tissues.
Maestro et al further teaches An additional very important immune-related limitation is the presence of pre-existing humoral antibodies and memory T cells against the viral vectors which can completely block liver transduction. A large percentage of the population has Nabs against AAV or Ad vectors. In addition, when a patient has been treated with a subtherapeutic vector dose or the therapeutic effect has waned, they cannot be effectively treated again due to the presence of Nabs (p. 10, col 1, paragraph 1).  As such, Maestro teaches that a therapeutic effect of an AAV gene therapy is unpredictably due to immune responses ablating the vector or vector transduced cells.  It is acknowledged that the specification assess Nab profiles and demonstrated that their novel AAV vector had a significantly lower level of Nabs as compared to AAV8 vectors.  However, this evidence does not demonstrate that an immune response will not occur when finally used in vivo.  The specification fails to provide any specific guidance to the use of their AAV mut C vector in vivo.  The specification also fails to provide evidence that liver cells would predictably be transduced and produce a therapeutic protein at a therapeutically effective amount to treat a disease or disorder.  This is in the face of the art that teaches achieving therapeutic protein expression levels with AAV vectors is unpredictable.  As such, the specification fails to provide enabling, predictable guidance to a method treating a disease or disorder with the result of expression of a therapeutically effective amount of a therapeutic protein as claimed.  
Experimental Guidance:  As discussed above, achieving a therapeutically effective amount of expression of a AAV vector is unpredictable.  As such, an artisan of ordinary skill in the art would have to determine IF the AAV vector of the claims could be used to deliver a therapeutically effective amount of a therapeutic protein.  Experimentation to determine if the method is in fact enabled goes beyond routine experimentation and optimization.  It does into the realm of new discovery experimentation.  This level of experimentation would be considered undue.
In conclusion, the breadth of the claims to a therapeutic method that treats a disease or disorder by administering an AAV capsid protein of SEQ ID NO:3 is not enabled.  The specification fails to provide any guidance to a therapeutic effect of the AAV capsid protein of SEQ ID NO:3 itself on any disease or disorder and the art teaches that capsid proteins are structural elements of the AAV vector, not the therapeutic element of a AAV gene therapy vector.  Further, the art teaches that tropism of an AAV vector to one particular tissue does not predictably translate to its tropism in another tissue.  The specification teaches the tropism of the claimed AAV vector comprising the capsid protein of SEQ ID NO:3 has tropism to the liver.  As such, this vector would not predictable transduce non-liver tissues or cells and therefore would not predictably treat non-liver diseases or disorders.  Further, the art teaches that producing a therapeutically effective amount of a therapeutic protein from an AAV vector is unpredictable because of Nabs blocking the AAV vectors transduction and expression.  The specification fails to provide specific guidance to overcome this unpredictability described in the art.  As such, the specification does not enable any therapeutic treatment using the described AAV vector comprising the capsid protein of SEQ ID NO:3.  Further experimentation would be required to determine IF the AAV vector of the claim’s breadth could be used for therapeutics.  This level of experimentation would be undue because it is discovery experimentation to determine IF the claimed method is enabled.
Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632